  Case 3:20-cr-00021-GMG-RWT
USAO_Fax              4/30/2020Document
                                2:49:00 23
                                         PM Filed
                                              PAGE04/30/20
                                                      3/006PageFax
                                                                1 ofServer
                                                                     2 PageID #: 97


                                                                                                             FILED
                                                                                                            APR10 2020

                            UNITED STATES DISTRICT COURT FOR THE                                                COUW~
                             NORTHERN DISTRICT OF WEST VIRGINIA

        UN1TEJ) STATES OF AMERICA,


                                                          Criminal No.              ~9     ~2-   ~/
                                                          Violations;
        ELIZABETH JO SHIRLEY,                                           ~5 U.S.C.   § 793(e)
                                                                        18 U.S.C.   § 1204
                               1)efenda nt.



                                              IN FORMATION

             The United States Attorney charges that:

                                                COUNT ONE

                             ~Willful Retention of National Defense information)

             From in or about 1 999, up to and including on or about August T8. 2019. in the Northern

      District of West Virginia. and elsewhere, the def~ndant, ELiZABETH JO SHIRLEY. having

      unauthorized possession of. access to, and control over documents relating to the national defense.

      did willfully retain the documents and ft~i1ed to deliver them to the officer or employee of the

      United States entitled to receive them. to wit. the defendant without authorization retained in a

      storage unit leased by the defendant a document classified at the TOP SECRET/SCE level from

      the National Security Agency (NSA) relating to the national det~nse that outlines intelligence

      information regarding a foreign government’s military and political issues.

             In violation of Title 18. United States Code. Section 793(e).
USAO_Fax               4/30/2020Document
  Case 3:20-cr-00021-GMG-RWT     2:49:00 23
                                          PM Filed
                                               PAGE     4/006PageFax
                                                   04/30/20       2 ofServer
                                                                      2 PageID #: 98




                                               COUNT TWO

                                     (International Parental Kidnapping)

              From on or about July 19. 2019. and up to and including on or about August 13. 20 9. in

      the Northern District of West Virginia, and elsewhere, the defendant, ELIZABETH JO

      SHIRLEY. did remove a child~ to wit. her daughter. from the United States and retain the child

      outside of the United States with the intent to obstruct the lawful exercise of another persons

      parental rights.

              In violation of Title i& United States Code. Section 1204.




                                                           United States Attorney

                                                          Jarod J. Douglas
                                                          Assistant United States Attorney
